DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              ADEM ALBRA,
                                Appellant,

                                    v.

                      LESLIE JOSEPH SZENDY,
                              Appellee.

                              No. 4D20-1024

                           [August 27, 2020]

   Appeal of a nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Michael G. Kaplan, Judge; L.T. Case
No. DVCE19-003942.

   Adem Albra, Fort Lauderdale, pro se.

   No appearance for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS and GERBER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.